Title: To Thomas Jefferson from Littleton Waller Tazewell, 31 March 1825
From: Tazewell, Littleton Waller
To: Jefferson, Thomas


Dear Sir,
Norfolk.
March 31. 1825.
In acknowledging the receipt of your favor of the 13th Inst, I cannot fail to offer you my very cordial gratulations, on the final accomplishment of your excellent plan, for the establishment of our University; and on the very favourable auspices under which its operations will commence—The circumstances to which you refer, together with others, necessarily incidents to the incipient stage of every institution of this kind, especially in such a state of society as that in which we live, will I suppose prevent the number of students, for this first year, from being so great as what the very sanguine desired—For my own part I am disposed to consider this as a great benefit—The number will I doubt not be sufficient to enable you very fairly to test all your plans, which I presume must yet be consider’d as in some degree merely experimental; to observe and to correct their defects, should any such be manifested; and to prepare better for the larger number of young men, which may very certainly be expected to attend at the commencement of the next session, than  could now be done—The new Professors too will be allowed a little more oppy, under present circumstances, to become domesticated in the country, and familiarized to our state of manners &c. &c, than  would have been the case if their classes had been more full—In short, in every point of view, I consider the smallness of your number as a very great benefit.I have determined to add to this number somewhat, by sending one of my sons, and have availed myself, of the very good oppy offer’d by a trip my friend Colo Coles is about to make to Albemarle, so place him under his protection during the journey, and to subject him to his direction, as to his establishment at the University—suffer me Sir, thus to make him known to you, as one who inherits through three generations, that high respect for yourself, which I need not assure you his father, grandfather, and great-grand-father,  ever felt—And I pray God his conduct may prove him worthy of the esteem, with which you have for so long a period honor’d, all these his progenitors—My son is just turned of Seventeen—Three years ago I flatter’d myself I might justly have boasted of his proficiency, and solid foundation in all the preliminary studies to a commencement of a Collegiate course as this period of his life, I placed him at Harvard, as a freshman, under the immediate direction of my very good friend Geo: Ticknor esq: with whom he becomes a favourite, and where report of him to me was most flattering indeed—After spending a single term at Harvard; he  came home during the vacation there, and on returning  to that College again, was unfortunately taken sick in New-Brunswick (Jersey)—Here the unskilfulness of his physicians, augmenting the violence of a severe nervous fever, brought him to the very verge of the grave, and I arrived barely in time to save his life—His constitution before, strong and robust, was so much shatterd by his sufferings for several months, that for a very long time I despaired of ever seeing him restored to health, and for nearly two years now he has been confined at home—During this important period he has been idle from necessity, and even now is subjected to very frequent attacks—But hoping that he is  again well enough to bear the fatigues of study, , I have willingly consented to his own earnest desire, to place him at our own University—Before he left Harvard, he had enter’d the Sophomore Class there, and was so well  acquainted with the higher Latin & Greek Classics, that I did not wish him to dedicate much more time to these, and especially the latter—The time he had since lost, adds a new reason, to induce me now to wish, that he should  turn his attention to other studies; and I have therefore directed him to substitute the French (of which he is already a smatterer) and the Spanish languages, for the Latin & Greek, altho’ I fear he is not so far advanced in the latter, as I could have wished—He is very fond of mathematical studies, and is already an adept in all the branches of numerical arithmetick, in Algebra so far as Quadratics, in plane Geometry, including plane Trigonometry, mensuration and surveying—And this I believe is giving him full credit for all he has acquired, from which something ought to be deducted perhaps, for the partiality of a parents judgment—His tutors will find him I am very sure  quiet and orderly in his habits, with no vicious propensities of any nam’d, and possessing in a high degree the feelings and principles of a gentleman—He is naturally disposed to be very studious and industrious, and my great effort of late years has been to keep him from his books, his too close attention to which impaired his feeble health and strength too much.My advice to him has been, to apply himself closely during the present course, to the modern languages above mentioned, mathematics, Natural Philosophy, and to  metaphysics—If however after a fair experiment of his own bodily powers, he shall find them equal to any further effort, than proper attention to these studies demand, I have recommended to him, in that case, to devote some further times to the Greek and Latin, and especially the latter—Should you however Sir, still take any interest in the prosperity of the Institution you have founded, and can find sufficient leisure to enquire into the standing, habits, and dispositions of its “alumni”, allow me, in that case only, to beg the favor of you to give him, at any time, any other advice; and you will find him prompt to pursue any recommendation of yours, as a command from myself—I pray you to excuse this long letter, dictated by the anxious feelings of a father, which for a moment have caused him to forget who you were; and to consider you rather as the main pillar of this seminary,  rather than as one having no concern with its immediate government—I have not now however time to correct my error, and will sooner trust to your goodness to pardon it, than deprive my son of this pleasure I shall give him in thus introducing him to your acquaintance, and recommending him to your protection.With very great respect and esteem I remain very sincerely your mo: obdt servtLittn W. Tazewell